United States Court of Appeals
                        For the First Circuit


Nos. 01-1382, 01-2273

                  TAMKO ROOFING PRODUCTS, INC.,

                        Plaintiff, Appellee,

                                 v.

                   IDEAL ROOFING COMPANY, LTD.,

                        Defendant, Appellant.



                            ERRATA SHEET

     The opinion of this court, issued March 7, 2002, should be
amended as follows:

Cover: after "Christopher R. Benson with whom Marcy Hogan Greer,
Susan J. Hightower, and Fulbright & Jaworski L.L.P.," add "and
John R. Keville and Howrey Simon Arnold & White, LLP,"